Case 14-40250-bem          Doc 97     Filed 03/26/19 Entered 03/26/19 11:30:25                 Desc Main
                                      Document Page 1 of 3




                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF GEORGIA
                                   ROME DIVISION
IN RE:                                               CASE: R14-40250-BEM

FRANK D SMITH, JR.                                                       CHAPTER 13
AVA SMITH

Debtors

                                         Notice of Final Cure

Pursuant to Federal Rule of Bankruptcy Procedure 3002.1(f), the Chapter 13 Trustee, Mary Ida Townson
files this Notice of Final Cure Payment. The amount required to cure the default in the claim listed below
has been paid in full.

Name of Creditor: FAY SERVICING, LLC


Final Cure Amount

Court   Account                                 Claim               Claim               Amount
Claim # Number                                  Asserted            Allowed             Paid
9       XXXXXXXXXX9072                          $28,903.12          $31,145.82          $31,145.82
Total Amount Paid by Trustee                                                            $31,145.82

*claim was amended to a principal only claim after the Trustee had disbursed on the original
arrearage claim.

Monthly Ongoing Mortgage Payment

Mortgage is Paid:

    Through the Chapter 13 Conduit                      X Direct by the Debtors




                                                    1
Case 14-40250-bem          Doc 97      Filed 03/26/19 Entered 03/26/19 11:30:25                Desc Main
                                       Document Page 2 of 3




Within 21 days of the service of the Notice of Final Cure Payment, the creditor MUST file and serve a
Statement as a supplement to the holder’s proof of claim on the Debtors, Debtors' Counsel and the
Chapter 13 Trustee, pursuant to Fed.R.Bank.P.3002.1(g), indicating 1) whether it agrees that the Debtors
have paid in full the amount required to cure the default on the claim; and 2) whether the Debtors are
otherwise current on all payments consistent with 11 U.S.C. § 1322(b)(5).

The statement shall itemize the required cure or post-petition amounts, if any, that the holder contends
remain unpaid as of the date of the statement. The statement shall be filed as a supplement to the
holder’s proof of claim and is not subject to Rule 3001(f). Failure to notify may result in sanctions.




                                                     2
Case 14-40250-bem        Doc 97     Filed 03/26/19 Entered 03/26/19 11:30:25              Desc Main
                                    Document Page 3 of 3




R14-40250-BEM
                                 CERTIFICATE OF SERVICE

This is to certify that on this day I caused a copy of the foregoing pleading to be served via United
States First Class Mail, with adequate postage thereon, on the following parties at the address shown
for each:
FRANK D SMITH, JR.
377 PERSONS RD.
CEDARTOWN, GA 30125

AVA SMITH
377 PERSONS RD.
CEDARTOWN, GA 30125

FAY SERVICING, LLC
ATTN: Bankruptcy Administrator
3000 KELLWAY DR., STE 150
CARROLLTON, TX 75006

I further certify that I have on this day electronically filed the pleading using the Bankruptcy Court's
Electronic Filing program, which sends a notice of this document and an accompanying link to this
document to the following parties who have appeared in this case under the Bankruptcy Court's
Electronic Case Filing program:

SALTER & SALTER PC

Dated: March 26, 2019
                                                  Respectfully submitted,


                                                  _/s/___________________________
                                                  Mary Ida Townson, Attorney
                                                  Standing Chapter 13 Trustee
                                                  GA Bar No. 715063
                                                  191 Peachtree Street, Suite 2200
                                                  Atlanta, GA 30303-1740
                                                  (404) 525-1110
                                                  maryidat@atlch13tt.com




                                                  3
